Citation Nr: 1128273	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased disability rating for service-connected nerve deafness of the left ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2006 rating decision, by the St. Paul, Minnesota, Regional Office (RO), which denied the Veteran's claim of entitlement to an increased evaluation for service-connected nerve deafness of the left ear.  The Veteran perfected a timely appeal to that decision.

In October 2010, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a May 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At worst, the Veteran has Level VIII hearing acuity in his service-connected left ear and Level I hearing acuity in his nonservice-connected right ear.

2.  The weight of the evidence in this case does not demonstrate an exceptional disability picture that would render the available schedular evaluation for the Veteran's service-connected left ear nerve deafness disability inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for nerve deafness of the left ear are not met.  See 38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected nerve deafness of the left ear.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As noted above, in October 2010, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain all relevant treatment records pertaining to the Veteran's nerve deafness of the left ear and associate these records with his claims folder as well as schedule the Veteran for a VA audiological examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded the opportunity to identify providers of medical treatment for his left ear nerve deafness disability via a letter from the AMC dated in October 2010.  Additionally, treatment records from the VA Medical Center in St. Cloud, Minnesota were obtained and associated with the Veteran's claims folder.  Moreover, the Veteran was afforded a VA audiological examination in February 2011, and a report of the examination was associated with his claims folder.  The Veteran's left ear nerve deafness disability claim was readjudicated via the May 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice of the effective date element of the claim, by a letter mailed in June 2006, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and his wife, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA audiological examinations in June 2006, May 2008, and February 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left ear nerve deafness disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that although the Veteran's claims folder was available and reviewed during the June 2006 and February 2011 VA examinations, it was not available during the May 2008 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his history of noise exposure.  An audiological examination was then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative. In his July 2007 substantive appeal [VA Form 9], he declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Higher evaluation for nerve deafness of the left ear

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

As a general rule, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation for hearing impairment, the non-service connected ear is assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2010).  If, however, hearing impairment in the  service-connected ear is itself compensable to a degree of 10 percent or more, and the nonservice-connected ear otherwise meets VA's definition of impaired hearing set forth in 38 C.F.R. § 3.385, then the evaluation of the Veteran's hearing  impairment proceeds as if both ears were service-connected.  38  C.F.R.                  § 3.383(a)(3) (2010).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010). 

The Veteran seeks entitlement to an increased disability rating for his left ear nerve deafness disability, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.86(a) (2010).

As was explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in the left ear.

The Veteran was afforded a VA audiological examination in June 2006.  After examination of the Veteran, the VA examiner diagnosed the Veteran with mild to moderately severe sensorineural hearing loss.  Specifically, the June 2006 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
50
55
40
LEFT
85
85
85
85
85


Speech discrimination scores at that time were 100 percent in the right ear and 52 percent in the left ear.

This examination yielded a numerical designation of VIII for the left ear (82-89 percent average puretone threshold, with between 52 and 58 percent speech discrimination) under Table VI.  Since the puretone threshold exceeds 55 decibels in each recorded frequency, Table VIa is for application.  See 38 C.F.R. § 4.86(a).  A numerical designation of VIII is also warranted under Table VIa with average puretone threshold between 84 and 90 decibels.    

The Board observes that audiological evaluation of the Veteran's right ear in June 2006 right ear shows that he meets the provisions of § 3.385.  Specifically, puretone threshold during the VA examination was in excess of 40 dB in each ear at 3000 Hz, and 4000 Hz.  As such, the Veteran met the regulation criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385.  While service connection for right ear hearing loss disability has not been established, pursuant to the provisions of § 3.383(a)(3), the Board will evaluate the non-service-connected right ear as if it was service-connected because the Veteran is currently assigned a 10 percent disability rating for his service-connected left ear nerve deafness disability.  In this regard, this compensable rating has been in effect since 1955.  Since the 10 percent disability rating has been in place for at least 20 years, it is protected from ever being reduced due to the provisions of 38 U.S.C.A. § 110.  See also 38 C.F.R. § 3.951.

The June 2006 examination yielded a numerical designation of I for the right ear (0-41 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  

Entering the June 2006 category designations (Level VIII in the left ear and Level I in the right ear) into Table VII, results in a disability percentage evaluation of zero percent under Diagnostic Code 6100. 

The Veteran was provided a subsequent VA audiological examination in May 2008.  He reported postservice noise exposure from farming, owning and operating a restaurant and supper club, hunting, and using a lawn mower, snow blower, power tools, and a chainsaw.  After examination of the Veteran, the VA examiner diagnosed the Veteran with sensorineural hearing loss.  The May 2008 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
55
60
42.5
LEFT
80
85
85
85
83.75


The examiner reported that speech discrimination score for the left ear was too unreliable to score in the left ear.  She noted, however, that speech reception thresholds were in agreement with the puretone average bilaterally. Speech discrimination score for the right ear was 100 percent.  

With respect to the audiological evaluation results for the Veteran's left ear, the Board notes that the VA examiner indicated that the speech recognition score percentage was too unreliable to score.  Thus, while there are insufficient findings available in the May 2008 examination report to apply Table VI, there is sufficient information to apply Table VIa.  See also, 38 C.F.R. § 4.86(a).  The Veteran's average puretone threshold of 83.75 decibels (rounded up to 44 decibels) in the left ear is consistent with numerical designation of VIII.  

With regard to the nonservice connected right ear, the May 2008 examination yielded a numerical designation of I for the right ear (42-49 percent average puretone threshold, with between 92 and 100 percent speech discrimination).

Entering the numerical designations of Level VIII in the left ear and Level I in the right ear into Table VII results in a noncompensable disability percentage under Diagnostic Code 6100.  
 
The Board adds that a VA treatment record dated in September 2010 indicates that an audiological examination of the Veteran revealed "stable" hearing.

The Veteran was afforded his most recent VA audiological examination in February 2011.  The VA examiner noted the Veteran's complaints that he had difficulty understanding conversational level speech to his left side, without the use of hearing aids and particularly in the presence of background noise.  After examination of the Veteran, the VA examiner diagnosed the Veteran with sensorineural hearing loss.

The February 2011 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
60
65
47.5
LEFT
80
80
80
80
80


Speech discrimination scores at that time were 98 percent in the right ear and 72 percent in the left ear.

This examination yielded a numerical designation of VI for the left ear (74-81 percent average puretone threshold, with between 68 to 74 percent speech discrimination) under Table VI and a numerical designation of VII under Table VIa.  

This examination also yielded a numerical designation of I for the right ear (42-49 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  

Entering the numerical designations of Level VII in the left ear and Level I in the right ear into Table VII results in a noncompensable disability percentage under Diagnostic Code 6100.  

As noted above, the Board has considered the application of 38 C.F.R. § 4.86 (2010) [exceptional patterns of hearing impairment].  In this regard, the Board notes that the VA examination reports show that the Veteran meets the criteria for 38 C.F.R. § 4.86(a) with respect to his left ear nerve deafness disability.  Specifically, each of the four specified frequencies is above 55 dB in the left ear during each examination.  At worst, the Veteran's average puretone threshold findings warrant a numeric designation of VIII under Table VIa.  This reading, when combined with the Veteran's numeric designation of I for his nonservice-connected right ear, does not warrant an increased evaluation under Table VII.  

With respect to the Veteran's left ear, none of his hearing tests show a result of 30 dB or less at 1000 Hz as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  With regard to the Veteran's right ear, although his hearing tests show a result of 30 dB or less at 1000 Hz, none of them show a result of 70 dB or more at 2000 Hz, as would be required for application of Table IVa under 38 C.F.R. § 4.86(b). 

In short, the competent and credible evidence does not support a rating in excess of the 10 percent disability evaluation currently assigned for the Veteran's left ear nerve deafness disability under the pertinent criteria.

The Board has no reason to doubt that the Veteran experiences hearing loss.  Indeed, the presence of hearing loss is a prerequisite for service connection.  
See 38 C.F.R. § 3.385 (2010).  With respect to the assignment of an increased disability rating, however, the question that must be answered is whether the schedular criteria have been met.  These criteria are specific and, as explained above, the Veteran's left ear nerve deafness disability is not of sufficient severity to warrant a compensable disability rating.  See Lendenmann, 3 Vet. App. at 349.

Thus, the medical evidence of record indicates that the disability rating has been correctly assigned by the RO.  The Board thus finds that a rating in excess of the 10 percent presently assigned for the Veteran's nerve deafness of the left ear disability are not met at any time during the course of this appeal.  For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an increased disability rating for his nerve deafness of the left ear.

In reaching this conclusion, the Board observes that in Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Furthermore, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's left ear nerve deafness disability was more or less severe during the appeal period.  Specifically, as discussed above, the June 2006, May 2008, and February 2011 VA examination reports, as well as VA and private treatment records, indicate that the Veteran's left ear nerve deafness disability has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than 10 percent for any time from May 2005 to the present. 

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected nerve deafness of the left ear.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See VAOPGCPREC 6-96.  The RO appears to have considered the Veteran's claim under C.F.R. § 3.321(b)(1) because that regulation was included in the August 2006 Statement of the Case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The Board observes that the February 2011 VA examiner noted the Veteran's report that his nerve deafness of the left ear makes it difficult for him to understand conversational speech to his left side, particularly in the presence of background noise.  Additionally, the Veteran's wife, R.P., submitted a statement dated in July 2006 that she has to repeat herself and speak loudly when speaking to the Veteran due to the Veteran's left ear nerve deafness disability.  

Based on the Veteran's report of difficulty hearing to the February 2011 VA examiner, as well as the statement submitted by his wife, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently retired, and that prior to retirement, he worked as an operator of a supper club.  See a statement from the Veteran dated in July 2006.  The Board observes the Veteran's complaints that his hearing worsened from working in the kitchen of the supper club.  Indeed, the Board notes that it has no reason to doubt that the Veteran's left ear nerve deafness disability adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  There is no evidence to suggest, nor does the Veteran so contend, that he has required hospitalization as a result of his left ear nerve deafness disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected nerve deafness of the left ear disability.  Accordingly, the issue of TDIU has not been raised in this case.  



ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected nerve deafness of the left ear is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


